OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated February 25, 1998, the respondent was immediately suspended from the practice of law, pursuant to Judiciary Law § 90 (4) (f), as a result of his conviction of a serious crime, and continuing until further order of this Court. The respondent had pleaded guilty to various *110counts of conspiracy, wire fraud, and tax evasion. In that same order, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to the Honorable Eli Wager, as Special Referee, to hear and report.
The Grievance Committee now moves for the imposition of a default judgment against the respondent on the ground that he has failed to serve and file with the Court an answer to the petition within 10 days of his receipt, as required by the order of February 25, 1998. On March 18, 1998, the Grievance Committee personally served a copy of the petition and the aforesaid order upon the respondent at the Federal Correctional Facility in Otisville, New York.
The respondent has neither submitted an answer to the petition nor replied to the Grievance Committee’s motion to adjudge him in default, which was served upon him on April 17, 1998.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer in this proceeding, the charges must be deemed established. The petitioner’s motion to impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, O’Brien and Sullivan, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, G. Harry Kapralos, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, G. Harry Kapralos is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, *111Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.